DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a FIRST NON-FINAL OFFICE ACTION for Application 16/673,698, filed on 11/04/2019, which is a Continuation-In-Part of Application #16/181,018, filed on 11/05/2018, now Patent No. 10,528,964.      
Claims 1-25 are pending and have been examined. 




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claim 1 is directed to a system comprising one or more processors and memories.  Therefore, the device is interpreted as an apparatus, which is a statutory category for patentability.  Claims 6, 16, and 21 claim methods.  A method, or process, is a statutory category for patentability.  Claim 11 is directed to a non-transitory computer-readable storage medium.  Therefore, the claim is interpreted to be directed to an article of manufacture, which is a statutory category for 
Per Step 2A, Prong 1 of the analysis, the examiner now identifies any abstract ideas that the claims are directed to.  The independent claims are directed to “dynamically calculating user-specific information for each of the plurality of users of the service while each of the plurality of users is accessing the service, the user-specific information including scores associated with the plurality of users, the scores representing combined values of points associated with each of a set of scoring activities performed by each of the plurality of users with respect to the service, identifying designated users from the plurality of users based on a determination that one or more qualifying criteria have been satisfied, the one or more qualifying criteria including that each of the designated users has a ranking that transgresses a threshold ranking, the ranking being based on the scores, and initiating a transferring of a value to each of the one or more identified designated users based on a determination that one or more granting criteria including that a stocking number of designated users have been reached prior to expiration of a stocking deadline.”  The claims are determined to be directed to an abstract idea, namely a mental process.  A human operator could observe and make a judgment or receive and analyze user activity data regarding a service, score each user and compare to a threshold, rank the users, and then reward the users that meet the qualifying criteria including making sure that the stocking number of designated users have been reached.  The only dynamic portion is the first calculating step, which could easily be done mentally by a human operator.  Judges and referees often have to observe and track multiple activities of participants in an event and score or tally activities in order to evaluate and score and rank the players.  Further, other services use conventional means to track user activity and a human operator could easily analyze the tracked activity in order to calculate scores, determine rankings, and reward users.  Therefore, Ultramercial decision that the claims were directed to an abstract idea in which users were rewarded for paying watching advertisements, even though the watching of the advertisements and tracking of the users watching the content involved the use of technology.  
Per Step 2A, Prong 2 of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, integrate the abstract idea into a practical application.  The claims include one or more processors and memories.    However, these are considered generic recitations of technical elements, as the components are recited at a high level of generality and are not directed to a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  The components are being used as tools to automate the abstract idea.  Therefore, the use of the processors and memories are not considered an integrating of the abstract idea into a practical application.  The claims also include the actual “transferring” of a value to each of the one or more identified designated users.  This additional element, absent any further detail, is considered “receiving and/or transmission of data over a network,” listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see “receiving or transmitting data over a network” citing Symantec and TLI Communications and “sending messages over a network” citing buySAFE v Google).  Therefore, these steps are not considered to integrate the abstract idea into a practical application.  
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement Symantec and TLI Communications and “sending messages over a network” citing buySAFE v Google).  Therefore, the additional elements are not considered significantly more than the abstract idea itself.  
When considered as an ordered combination, the examiner sees only the logical steps necessary to carry out the abstract idea, namely receiving the activity data, calculating a score, identifying designated users that have rankings that transgress a threshold, and rewarding the users based on the qualifying criteria.  The examiner does not find anything in the combination of elements that would be sufficient to be considered “significantly more" than what is well-understood and conventional in the computer and related arts.  So, the consideration of the ordered combination do not change the status of the claims as "not having significantly more than the abstract idea itself."
When considering the dependent claims, claim 2 is considered part of the abstract idea, as adjusting the stocking number could be done mentally, and “to control the speed of growth of the service” is considered intended use, as there is no detail as to how the stocking number is adjusted or how this would automatically control the speed of growth.  Claim 3 is considered part of the abstract idea, as the types of points given do not change the nature of the invention, and the limitation is simply non-functional descriptive material that limits the point types.  Claim 4 further limits the type of activities, but this is  considered insignificant extra-solution activity, as the type of activity evaluated does not change the calculations, identification, or initiation steps (see MPEP 2106.05 (g)).  Claim 5 includes communication of a notification.  This is considered “receiving and/or transmission of data over a network,” listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see “receiving or transmitting data over a network” citing Symantec and TLI Communications and “sending messages over a network” citing buySAFE v Google).  Claims 17-20 and 22-25 further limit the criteria.  But, this is considered  insignificant extra-solution activity, as the type of criteria used for calculation of scores does not change the nature of the calculation process, identification, or initiation steps (see MPEP 2106.05 (g)).  The other dependent claims mirror those already discussed above.   
Therefore, claims 1-25 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 16 and 18 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by  Baum, Pre-Grant Publication No. 2013/0132220 A1.
Regarding Claim 16, Baum teaches:
A method comprising: 
incorporating one or more computer modules into one or more computer memories of a computer system, the one or more computer modules configuring one or more computer processors of the system to perform operations to increase a speed of a growth of a service, the operations comprising: 
communicating a notification of a value that is to be transferred to users of the service that satisfy one or more criteria, the one or more criteria including that the users register with the service before a stocking number is reached  (see [0018]-[0019] in which an incentive will be given to users that register for the service before the threshold number of new registered users is reached)
based on a determination that the one or more criteria have been met, initiating the transferring of the value of the service to the users of the service that satisfy the one or more criteria (see [0018]-[0019] in which once the threshold number of new registered users is reached, the users receive the group incentive)


Regarding Claim 18, Baum teaches:
the method of claim 16
wherein the one or more criteria further include that the users register with the service prior to a number of designated users is determined (see [0018]-[0019] in which the group offer can be given prior to , during, or after details of the  incentive structure is determined and communicated)



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Marois, et al., Pre-Grant Publication No. 2012/0253918 A1 in view of Baum, Pre-Grant Publication No. 2013/0132220 A1.
Regarding Claims 1, 6, and 11, Marois teaches:
A system (method) (medium) comprising:
one or more computer processors, one or more computer memories; and a set of computer instructions incorporated into the one or more computer memories, the set of computer instructions configuring the one or more computer processors to perform operations for increasing a speed of a growth of a service, the operations comprising:
dynamically calculating user-specific information for each of a plurality of users of the service while each of the plurality of users is accessing the service, the user- specific information including scores associated with the plurality of users, the scores representing combined values of points associated with each of a set of scoring activities performed by each of the plurality of users with respect to the service (see [0020], [0031], [0035]-[0042], [0072], and [0082]-[0088] which describe the tracking of user activity by the plurality of users on the social network for the sake of scoring and then ranking)
identifying designated users from the plurality of users based on a determination that one or more qualifying criteria have been satisfied, the one or more qualifying criteria including that each of the designated users has a ranking that transgresses a threshold ranking, the ranking being based on the scores (see [0030] in which the user is rewarded for reaching a level of achievement, [0032] and [0072] in which users are scored based on their online activities and are then ranked by their scores, and [0082], [0115], and [0118] in which users are rewarded when their qualifying criteria is met, their qualifying criteria including reaching at least a certain score or ranking)
expiration of a deadline 
initiating a transferring of a value to each of the one or more identified designated users based on a determination that one or more granting criteria have been satisfied (see [0030]-[0032], [0072], [0115], and [0118] in which the user is rewarded for reaching a specific level of achievement)
Marois, however, does not appear to specify:
the granting criteria including that a stocking number of designated users have been reached prior to expiration of a stocking deadline
Baum teaches:
the granting criteria including that a stocking number of designated users have been reached prior to expiration of a stocking deadline (see at least Abstract and [0018] in which at least a minimum threshold number of new subscribers must join the service before the reward is active and is given out; the Examiner notes that while the citations do not teach an expiration or deadline, Marois has already been shown to teach this above, and so Baum is being used for the other parts of the limitation) 
It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine Baum with Marois because Marois already teaches an activity deadline for receiving a reward as well as teaches activity to incentivize other users to participate in a  social network,  and having a group threshold for achieving rewards for a group would allow the marketer goals to be met in order for the rewards being given out, leading to a big improvement in the network membership as a pre-condition for rewarding users.

Regarding Claims 2, 7, and 12, the combination of Marois and Baum teaches:
the system of claim 1…
Baum 
wherein the stocking number and the value are adjustable to control the speed of the growth of the service (see [0018] and [0019] in which the marketer dynamically sets the stocking number and value each time an incentive goes out)
It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine Baum with Marois because Marois already teaches an activity deadline for receiving a reward as well as teaches activity to incentivize other users to participate in a  social network,  and having a group threshold for achieving rewards for a group would allow the marketer goals to be met in order for the rewards being given out, leading to a big improvement in the network membership as a pre-condition for rewarding users, and allowing the marketer to adjust the stocking number and value would allow for different goals to be set each time an incentive is given.



Regarding Claims 3, 8, and 13, the combination of Marois and Baum teaches:
the system of claim 1…
Marois further teaches:
wherein the points associated with a first activity of the set of scoring activities are greater than the points associated with a second activity of the set of scoring activities based on an assessment the first activity in comparison to an assessment of the second activity to the service (see at least [0088-[0103], [0109], and [0115] in which different activities are weighted differently and are worth various amounts towards the overall FanScore and FanRank)

Regarding Claims 4, 9, and 14, the combination of Marois and Baum 
the system of claim 3…
Marois further teaches:
wherein the first activity includes a referral activity that results in an increase in a number of designated users of the service (see [0072], [0075], [0077], and [0090]-[0100] in which the user engages designated users and they increase their participation in the social network)
Baum further teaches:
wherein the second activity is a referral activity that results in an increase in a number of registered users of the service (see [0018] in which the user activity that is rewarded is getting new users registered for a subscription with the service through the social group)

Regarding Claims 5, 10, and 15, the combination of Marois and Baum teaches:
the system of claim 3…
Marois further teaches:
incentivizing the plurality of users to engage in the set of scoring activities by communicating one or more notifications to the plurality of users, the one or more notifications including information pertaining to the points associated with the first activity, the points associated with the second activity, and a score for attaining the ranking (see [0030], [0056] in which the offers are targeted to specific users, [0070] in which the user interface is configured to the specific user and includes notifications of incentives and reward opportunities, [0111]-[0113] in which the interface includes a notification panel)  

Claims 17, 19, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Baum, Pre-Grant Publication No. 2013/0132220 A1 in view of Marois, et al., Pre-Grant Publication No. 2012/0253918 A1.
Regarding Claim 17, Baum teaches:
the method of claim 16
Baum, however, does not appear to specify:
wherein the one or more criteria further include that the users register with the service prior to the expiration of a stocking deadline
Marois teaches:
the expiration of a stocking deadline (see [0118] and [0128]; the Examiner notes that while the citations do not teach a STOCKING expiration or deadline, Baum has already been shown to teach this above, and so Marois is being used to teach the expiration of the incentive or reward opportunity) 
It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine Marois with Baum because Baum already teaches rewards for new user registrations by a certain threshold number of users, and a temporal deadline would give more of a sense of urgency, resulting in a higher likelihood of quick success.
 
Regarding Claim 19, Baum teaches:
the method of claim 16
Baum, however, does not appear to specify:

wherein the one or more criteria further include that the users achieve scores that are equal to or greater than a threshold score
Marois 
wherein the one or more criteria further include that the users achieve scores that are equal to or greater than a threshold score (see [0030] in which the user is rewarded for reaching a level of achievement, [0032] and [0072] in which users are scored based on their online activities and are then ranked by their scores, and [0082], [0115], and [0118] in which users are rewarded when their qualifying criteria is met, their qualifying criteria including reaching at least a certain score or ranking)
It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine Marois with Baum because Baum already teaches group rewards for new user registrations, and rewarding individual activities based on rank or score thresholds would further incentivize the users to continue to virally share the incentive and other activities, leading to greater participation.  

Regarding Claim 20, Baum teaches:
the method of claim 16
Baum, however, does not appear to specify:
wherein the one or more criteria further include that the users achieve a ranking that is equal to or greater than a threshold ranking
Marois teaches:
wherein the one or more criteria further include that the users achieve a ranking that is equal to or greater than a threshold ranking (see [0030] in which the user is rewarded for reaching a level of achievement, [0032] and [0072] in which users are scored based on their online activities and are then ranked by their scores, and [0082], [0115], and [0118] in which users are rewarded when their 
It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine Marois with Baum because Baum already teaches group rewards for new user registrations, and rewarding individual activities based on rank or score thresholds would further incentivize the users to continue to virally share the incentive and other activities, leading to greater participation.  

Regarding Claim 21, Baum teaches:
A method comprising: 
incorporating one or more computer modules into one or more computer memories of a computer system, the one or more computer modules configuring one or more computer processors of the system to perform operations to increase a speed of a growth of a service, the operations comprising: 
communicating a notification of a value that is to be transferred to users of the service that satisfy one or more criteria, the one or more criteria including that the users register with the service before a stocking number is reached  (see [0018]-[0019] in which an incentive will be given to users that register for the service before the threshold number of new registered users is reached)
based on a determination that the one or more criteria have been met, initiating the transferring of the value of the service to the users of the service that satisfy the one or more criteria (see [0018]-[0019] in which once the threshold number of new registered users is reached, the users receive the group incentive)
Baum, however, does not appear to specify:
wherein the one or more criteria further include that the users register with the service prior to the expiration of a stocking deadline
Marois teaches:
the expiration of a stocking deadline (see [0118] and [0128]; the Examiner notes that while the citations do not teach a STOCKING expiration or deadline, Baum has already been shown to teach this above, and so Marois is being used to teach the expiration of the incentive or reward opportunity) 
It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine Marois with Baum because Baum already teaches rewards for new user registrations by a certain threshold number of users, and a temporal deadline would give more of a sense of urgency, resulting in a higher likelihood of quick success.
 
Regarding Claim 22, the combination of Baum and Marois teaches:
the method of claim 21
Baum further teaches:
wherein the one or more criteria further include that the users register with the service before a stocking number is reached (see [0018]-[0019] in which an incentive will be given to users that register for the service before the threshold number of new registered users is reached)

Regarding Claim 23, the combination of Baum and Marois teaches:
the method of claim 16
Baum further teaches:
wherein the one or more criteria further include that the users register with the service prior to a number of designated users is determined (see [0018]-[0019] in which the group offer can be given prior to , during, or after details of the  incentive structure is determined and communicated)


Regarding Claim 24, the combination of Baum and Marois teaches:
the method of claim 21
Marois further teaches:
wherein the one or more criteria further include that the users achieve scores that are equal to or greater than a threshold score (see [0030] in which the user is rewarded for reaching a level of achievement, [0032] and [0072] in which users are scored based on their online activities and are then ranked by their scores, and [0082], [0115], and [0118] in which users are rewarded when their qualifying criteria is met, their qualifying criteria including reaching at least a certain score or ranking)
It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine Marois with Baum because Baum already teaches group rewards for new user registrations, and rewarding individual activities based on rank or score thresholds would further incentivize the users to continue to virally share the incentive and other activities, leading to greater participation.  

Regarding Claim 25, the combination of Baum and Marois teaches:
the method of claim 21
Marois further teaches:
wherein the one or more criteria further include that the users achieve a ranking that is equal to or greater than a threshold ranking (see [0030] in which the user is rewarded for reaching a level of achievement, [0032] and [0072] in which users are scored based on their online activities and are then ranked by their 
It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine Marois with Baum because Baum already teaches group rewards for new user registrations, and rewarding individual activities based on rank or score thresholds would further incentivize the users to continue to virally share the incentive and other activities, leading to greater participation.  



Conclusion
The following prior art references were not relied upon on this office action but is considered pertinent to the applicant’s invention:
Feidelson, et al., Patent No. 6,345,261 B1- users are given a group incentive for activities with the service, and the incentive includes receiving shares of stock/securities in the merchant company as a reward for the activities
Sun, et al., Pre-Grant Publication No. 2014/0164087 A1- Users earn rewards and reward levels for activities on a social media service

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 9am-4:30pm EST.  If attempts to reach the examiner by telephone WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682